Title: John Adams to Zabdiel Adams, 21 June 1776
From: Adams, John
To: Adams, Zabdiel


     
      My dear Sir
      Philadelphia June 21. 1776
     
     Your Favour of the Ninth of this Month was delivered to me, Yesterday by Mr. Whitney, whose Health I hope will be fully restored by the Small Pox for which he was innoculated the day before. Your Letter, Sir, gave me great Pleasure and deserves my most hearty Thanks.
     I am fully with you in Sentiment, that altho the Authority of the Congress founded as it has been, in Reason, Honour, and the Love of Liberty, has been sufficient to govern the Colonies, in a tolerable Manner, for their Defence and Protection: yet that it is not prudent, to continue very long in the same Way. That a permanent Constitution should be formed, and foreign Aid, obtained. In these Points and thus far the Colonies, and their Representatives the Congress are extremely well united.—But concerning a Declaration of Independency there is some Diversity of Sentiment. Two Arguments only, are urged with any Plausibility against such a Measure. One is that it will unite all the Inhabitants of G. Britain against Us. The other, that it will put us too much in the Power of foreign States. The first has little Weight in it, because the People of Great Britain, are already as much united against Us, as they ever are in any Thing, and the Probability is, that such a Declaration would excite still greater Divisions and Distractions among them.
     The second has less Weight still, for foreign Powers already know that We are as obnoxious to the British Court as We can be. They know that Parliament have in effect declared Us independent, and that We have acted these thirteen Months, to all Intents and Purposes as if We were so.
     The Reports of fifty five Thousand Men, coming against Us, are chiefly ministerial Gasconade. However We have reason to fear that they will send several very powerfull Armaments against Us, and therefore our most strenuous Exertions will be necessary, as well as our most fervent Prayers. America is yet in her Infancy, or at least but lately arrived to Man hood, and is inexperienced in the perplexing Misteries of Policy, as well as the dangerous Operations of War.
     I assure you, sir, that your Employment, in investigating the Moral Causes of our Miseries, and in pointing out the Remedies, is devoutly to be wished. There is no station more respectable, nor any so pleasant and agreable. Those who tread the public Stage, in Characters the most extensively conspicuous, meet with so many Embarrassments, Perplexities, and Disappointments, that they have often reason to wish for the peacefull Retreats of the Clergy. . . . Who would not wish to exchange the angry Contentions of the Forum, for the peacefull Contemplations of the Closet. Where Contemplations prune their ruffled Wings and the free Soul looks down to pitty Kings? Who would not Exchange the discordant Scenes of Envy, Pride, Vanity, Malice, Revenge, for the sweet Consolations of Philosophy, the serene Composure of the Passions, the divine Enjoyments of Christian Charity, and Benevolence?
     Statesmen my dear Sir, may plan and speculate for Liberty, but it is Religion and Morality alone, which can establish the Principles upon which Freedom can securely stand. . . . The only foundation of a free Constitution, is pure Virtue, and if this cannot be inspired into our People, in a greater Measure, than they have it now, They may change their Rulers, and the forms of Government, but they will not obtain a lasting Liberty.—They will only exchange Tyrants and Tyrannies.—You cannot therefore be more pleasantly, or usefully employed than in the Way of your Profession, pulling down the Strong Holds of Satan. This is not Cant, but the real sentiment of my Heart.—Remember me with much respect, to your worthy family, and to all Friends.
    